                   Case 19-26797                        Doc 11               Filed 10/16/19 Entered 10/16/19 20:32:01                                       Desc Main
                                                                              Document     Page 1 of 31
 Fill in this information to identify your case and this filing:

 Debtor 1                    David G. Lee
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF ILLINOIS

 Case number            19-26797                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        322 W. Sibley Street                                                           Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Park Ridge                        IL        60068-3415                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                            $1,256,000.00                   $628,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                                                                  Tenants By Entirety through Land
                                                                                                                                  Trust with Northern Trust Bank/Lake
                                                                                       Debtor 1 only                              Forest, N.A.
        Cook                                                                           Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                5,600-8000 square foot, 6 BR, 7 1/2 BA, 2 story 5 car garage on 0.56 acre
                                                                                lot, Brick Building, with basement and swminnng pool. PIN No's
                                                                                046-00148-000 and 09-26-207-054-0000. 10/10/2019 AVM insight
                                                                                Automated Valuaton Report from Equifax showed $1,205,200.00 in
                                                                                estimated value. 10/15/2019 Zillow report showed estimate of
                                                                                $1,442,420.00. Debtor had CCA for $1,256.00. Lis Pendens filed 8/10/2018




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                 Case 19-26797                         Doc 11          Filed 10/16/19 Entered 10/16/19 20:32:01                                          Desc Main
                                                                        Document     Page 2 of 31
 Debtor 1        David G. Lee                                                                                            Case number (if known)          19-26797

       If you own or have more than one, list here:
 1.2                                                                    What is the property? Check all that apply
       300-302 Pine Avenue                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       Goleta                            CA        93117-3738                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                 $2,500,000.00                    $2,500,000.00
                                                                               Timeshare
                                                                                         Commercial
                                                                                                                               Describe the nature of your ownership interest
                                                                               Other     Investment Property                   (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only                                   Fee simple
       Santa Barbara                                                           Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
                                                                        Obtained around 9/19/1994


       If you own or have more than one, list here:
 1.3                                                                    What is the property? Check all that apply

                                                                               Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       Friendship                        AR        71942-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                      $11,600.00                       $5,800.00
                                                                               Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                               Other     Vacant Land                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only                                   Fee simple
       Hot Spring                                                              Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
                                                                        Accessors Parcel Number: 046-00148-000 - current assessed value
                                                                        believed to be $2,320 with estimated market land value of $11,600 for a
                                                                        Total Market Value of $11,600. Purchased around June 2004 for around
                                                                        $16,000.00


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $3,133,800.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                       Schedule A/B: Property                                                                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                 Case 19-26797                   Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                                      Desc Main
                                                                      Document     Page 3 of 31
 Debtor 1        David G. Lee                                                                                       Case number (if known)         19-26797
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Lincoln                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      MKS                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2011                                            Debtor 2 only                                            Current value of the        Current value of the
         Approximate mileage:                135,000                 Debtor 1 and Debtor 2 only                               entire property?            portion you own?
         Other information:                                          At least one of the debtors and another
         Black AWD 4-Door Sedan - VIN:
         1LNHL9FT3BG603434 - KBB                                     Check if this is community property                                $6,389.00                    $6,389.00
         10/15/2019 $6,389.00                                        (see instructions)

         Location: 322 W. Sibley Street,
         Park Ridge IL 60068-3415


  3.2    Make:       Nissan                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Sentra                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only                                            Current value of the        Current value of the
         Approximate mileage:                  75,000                Debtor 1 and Debtor 2 only                               entire property?            portion you own?
         Other information:                                          At least one of the debtors and another
         May be owned by non-filing
         spouse 100% - Debtor is not                                 Check if this is community property                                        $0.00                      $0.00
         sure if he is on title                                      (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                    $6,389.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                      Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Miscellaneous Household Goods and Furnishings including: 5
                                    Sofa's; 2 love seats;; coffee table; end tables; sofa tables; kitchen
                                    table and chairs; dining room table and chairs; China Cabinet;
                                    refrigerator/freezer; stove/range; microwave; dishwasher; washing
                                    machine; clothers dryer; dishes/flatware; china/silverware;
                                    pots/pans/cookware; 5 bedroom sets with dressers and
                                    nightstands; lamps and accessories; lawnmower; landscaping
                                    tools; Entertainment Center                                                                                                       $1,850.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....
Official Form 106A/B                                                       Schedule A/B: Property                                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
               Case 19-26797                     Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                  Desc Main
                                                                      Document     Page 4 of 31
 Debtor 1       David G. Lee                                                                        Case number (if known)     19-26797


                                    Electronics including; a cell phone; 2 used television sets (2004
                                    Panasonic and 2010 Panasonic); VHS player stereo; DVD player;
                                    DVD's; personal computer and printer
                                    Location: 322 W. Sibley Street, Park Ridge IL 60068-3415                                                       $400.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    306 Hunting Rifle                                                                                              $500.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Necessary Wearing Apparel including wedding ring (gold band
                                    with 3 ct diamond)
                                    Location: 322 W. Sibley Street, Park Ridge IL 60068-3415                                                   $10,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Jewelry
                                    Location: 322 W. Sibley Street, Park Ridge IL 60068-3415                                                           $0.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    A few books,(novels and reference books) and family pictures                                                   $150.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                     $12,900.00


 Part 4: Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
Official Form 106A/B                                   Schedule A/B: Property                                                                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                  Case 19-26797                             Doc 11                 Filed 10/16/19 Entered 10/16/19 20:32:01                            Desc Main
                                                                                    Document     Page 5 of 31
 Debtor 1         David G. Lee                                                                                                Case number (if known)   19-26797
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                    $172.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Brokerage                               Trading Account at TD Ameritrade                                     $1,000.00

                                                                                                  Joint Checking Account at BMO Harris Bank
                                                                                                  account ending in 0864

                                                                                                  BMO Harris Bank
                                                                                                  615 Busse Hwy
                                              17.2.       Checking                                Park Ridge, Illinois                                                     $38.10

                                                                                                  Joint Checking Account at BMO Harris Bank
                                                                                                  account ending in 8384

                                                                                                  BMO Harris Bank
                                                                                                  615 Busse Hwy
                                              17.3.       Checking                                Park Ridge, Illinois                                                   $118.03

                                                                                                  Individual Checking Account at BMO Harris
                                                                                                  Bank account ending in 3285

                                                                                                  BMO Harris Bank
                                                                                                  615 Busse Hwy
                                              17.4.       Checking                                Park Ridge, Illinois                                                     $41.00

                                                                                                  May be a signor for estate planning purposes
                                                                                                  on wifes individual checking account at
                                              17.5.       Checking                                Chase Bank Bank ending in 6172                                           $64.04

                                                                                                  Business Checking Account at BMO Harris
                                                                                                  Bank related to Opportunities for
                                                                                                  Compassion a 501(c)(3) Tax Exempt Entity

                                                                            BMO Harris Bank
                                                                            615 Busse Hwy
                                              17.6.       Business Checking Park Ridge, Illinois                                                                       Unknown


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                 Case 19-26797                     Doc 11            Filed 10/16/19 Entered 10/16/19 20:32:01                             Desc Main
                                                                      Document     Page 6 of 31
 Debtor 1         David G. Lee                                                                                Case number (if known)      19-26797


                                            Stock in Trading Technologies International, Inc.
                                            (A Private Company - not liquid - Debtor invested
                                            $5 million dollars in June of 2000 and owns
                                            7,021.039 shares
                                            Location: 322 W. Sibley Street, Park Ridge IL
                                            60068-3415                                                              100%        %                    $15,000,000.00


                                            small interest in Finestere private partnership -
                                            holdings may all have already been liquidated
                                            over the years.                                                     Maybe 20% %                                Unknown


                                                                                                                  was an
                                            Windy City Technology                                               investment %                               Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
        Yes. Give specific information about them...

                                                Beneficial Interest in the Gary A Lee and Beverly J. Lee Family
                                                Trust (his parents) - Debtor has no control over this, it is basically
                                                an estate planning vehicle of his parents. It is believed that upon
                                                death $500,000 may be released however the Debtors parents hold
                                                the Mortgage on the Commercial Property owned by Debtor
                                                located at 300-302 Pine Avenue, Goleta, California and it is also
                                                believed that any "released" funds will be required to pay down
                                                the mortgage as the estate of Gary and Beverly Lee hold the
                                                mortgage that would then need to be paid to the estate.                                                    Unknown


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No

Official Form 106A/B                                                    Schedule A/B: Property                                                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 19-26797                     Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                      Desc Main
                                                                      Document     Page 7 of 31
 Debtor 1       David G. Lee                                                                              Case number (if known)   19-26797

        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                              Illinois Drivers License - No Cash Value                                                                   $0.00


                                              Hunting License as of 1/17/2017 in the State of Arkansas - No Cash
                                              Value                                                                                                      $0.00


 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         2018 Federal Tax Refund recieved around
                                                             9/24/2019                                          Federal                            $3,025.00


                                                         State of Illinois Tax Refunds for 2018
                                                             received around September of 2019                  State                              $1,403.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                   Beneficiary:                         Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
Official Form 106A/B                                                    Schedule A/B: Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 19-26797                       Doc 11             Filed 10/16/19 Entered 10/16/19 20:32:01                                               Desc Main
                                                                         Document     Page 8 of 31
 Debtor 1        David G. Lee                                                                                                    Case number (if known)        19-26797

        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................        $15,005,861.17


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      No
        Yes. Describe.....


                                        Office Desk, Chair and Supplies                                                                                                          $500.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


                                             Finistere-Chicago Partners Fund                                                          not sure           %                     Unknown


                                             Windy City Technology Investments, LLC                                                   not sure           %                     Unknown


                                             Holland Michigan Investments - Debtor had
                                             invested around $400,000 in 2010 - lost money -
                                             received a disbursement of around $82,000 in
                                             December of 2018 or January of 2019                                                      minority           %                     Unknown


                                             PYA                                                                                       not sure          %                     Unknown

Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                  Case 19-26797                        Doc 11               Filed 10/16/19 Entered 10/16/19 20:32:01                                                Desc Main
                                                                             Document     Page 9 of 31
 Debtor 1         David G. Lee                                                                                                          Case number (if known)      19-26797


                                               Opportunities for Compassion a 501(c)(3) Tax
                                               Exempt Entity                                                                                Not Sure            %                    Unknown


                                               Verbal Partnerships where Debtor has recieved
                                               $60,0000-$900,000 in 2016/2017 where $250,000
                                               of that went as charitable donations. Debtor
                                               unsure if any more funds will ever be received.                                                   100            %                    Unknown


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                   No
                   Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                       $500.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                             $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                  $3,133,800.00
 56. Part 2: Total vehicles, line 5                                                                         $6,389.00
 57. Part 3: Total personal and household items, line 15                                                   $12,900.00
 58. Part 4: Total financial assets, line 36                                                           $15,005,861.17
 59. Part 5: Total business-related property, line 45                                                         $500.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                  $0.00
 61. Part 7: Total other property not listed, line 54                                             +             $0.00

 62. Total personal property. Add lines 56 through 61...                                               $15,025,650.17                 Copy personal property total             $15,025,650.17

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $18,159,450.17




Official Form 106A/B                                                               Schedule A/B: Property                                                                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                              Best Case Bankruptcy
                   Case 19-26797                 Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                          Desc Main
                                                                      Document     Page 10 of 31
 Fill in this information to identify your case:

 Debtor 1                David G. Lee
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number           19-26797
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      322 W. Sibley Street Park Ridge, IL                             $628,000.00                                     100%     735 ILCS 5/12-112
      60068-3415 Cook County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2011 Lincoln MKS                                                  $6,389.00                                              735 ILCS 5/12-1001(c)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Miscellaneous Household Goods and                                 $1,850.00                                     $0.00    735 ILCS 5/12-1001(b)
      Furnishings
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Electronics                                                         $400.00                                  $400.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      306 Hunting Rifle                                                   $500.00                                  $500.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 19-26797                     Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                             Desc Main
                                                                      Document     Page 11 of 31
 Debtor 1    David G. Lee                                                                                Case number (if known)     19-26797
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Necessary Wearing Apparel                                        $10,000.00                                                  735 ILCS 5/12-1001(a)
     including wedding ring
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     A few books,(novels and reference                                   $150.00                                      $0.00       735 ILCS 5/12-1001(b)
     books) and family pictures
     Line from Schedule A/B: 14.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                $172.00                                   $172.00        735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Brokerage: Trading Account at TD                                  $1,000.00                                 $1,000.00        735 ILCS 5/12-1001(b)
     Ameritrade
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Joint Checking Account at                                  $38.10                                                  735 ILCS 5/12-1001(b)
     BMO Harris Bank account ending in
     0864                                                                                  100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                          any applicable statutory limit


     Joint Checking Account at BMO                                       $118.03                                   $100.00        735 ILCS 5/12-1001(b)
     Harris Bank account ending in 8384
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Individual Checking                                        $41.00                                    $41.00        735 ILCS 5/12-1001(b)
     Account at BMO Harris Bank account
     ending in 3285                                                                        100% of fair market value, up to
     Line from Schedule A/B: 17.4                                                          any applicable statutory limit

     Checking: May be a signor for estate                                 $64.04                                      $0.00       735 ILCS 5/12-1001(b)
     planning purposes on wifes
     individual checking account at Chase                                                  100% of fair market value, up to
     Bank Bank ending in 6172                                                              any applicable statutory limit
     Line from Schedule A/B: 17.5

     Business Checking: Business                                       Unknown                                        $0.00       735 ILCS 5/12-1001(b)
     Checking Account at BMO Harris
     Bank                                                                                  100% of fair market value, up to
     Line from Schedule A/B: 17.6                                                          any applicable statutory limit

     Federal: 2018 Federal Tax Refund                                  $3,025.00                                   $356.50        735 ILCS 5/12-1001(b)
     recieved around 9/24/2019
     Line from Schedule A/B: 28.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     State: State of Illinois Tax Refunds                              $1,403.00                                 $1,403.00        735 ILCS 5/12-1001(b)
     for 2018 received around September
     of 2019                                                                               100% of fair market value, up to
     Line from Schedule A/B: 28.2                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-26797                   Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                             Desc Main
                                                                      Document     Page 12 of 31
 Debtor 1    David G. Lee                                                                                Case number (if known)     19-26797
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Office Desk, Chair and Supplies                                     $500.00                                      $0.00       735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 39.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Opportunities for Compassion a                                    Unknown                                        $0.00       735 ILCS 5/12-1001(b)
     501(c)(3) Tax Exempt Entity
     Not Sure                                                                              100% of fair market value, up to
     Line from Schedule A/B: 42.5                                                          any applicable statutory limit

     Verbal Partnerships                                               Unknown                                        $0.00       735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 42.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case 19-26797                  Doc 11             Filed 10/16/19 Entered 10/16/19 20:32:01                                  Desc Main
                                                                      Document     Page 13 of 31
 Fill in this information to identify your case:

 Debtor 1                   David G. Lee
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number           19-26797
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Bayview Dispositions
 2.1                                                                                                                    $0.00                   $0.00                   $0.00
         IVA, LLC                                 Describe the property that secures the claim:
         Creditor's Name
         Attn: Bankruptcy Dept
         4425 Ponce De Leon
         Blvd, 5th Floor                          As of the date you file, the claim is: Check all that
                                                  apply.
         Coral Gables, FL                             Contingent
         33146-1837
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   First Mortgage - Notice Purposes
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                 Case 19-26797                    Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                               Desc Main
                                                                       Document     Page 14 of 31
 Debtor 1 David G. Lee                                                                                        Case number (if known)   19-26797
               First Name                  Middle Name                      Last Name


 2.2     Bayview Financial Loan                     Describe the property that secures the claim:                           $0.00         Unknown         Unknown
         Creditor's Name                            Real Estate Mortgage
         Attn: Bankruptcy Dept
         4425 Ponce De Leon
                                                    As of the date you file, the claim is: Check all that
         Blvd. 5th Floor                            apply.
         Coral Gables, FL 33146                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Notice Purposes - May be former loan servicer
       community debt

                                 Opened
                                 4/13/06
                                 Last Active
 Date debt was incurred          11/15/17                    Last 4 digits of account number         4523


 2.3     Burling Bank                               Describe the property that secures the claim:                           $0.00             $0.00             $0.00
         Creditor's Name                            Notice Purposes
         Chicago Board of Trade
         Building
         141 W Jackson Blvd.,                       As of the date you file, the claim is: Check all that
                                                    apply.
         Suite 110                                       Contingent
         Chicago, IL 60604
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC-1 Financing Statement - Lien Expired in 2014
       community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-26797                    Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                               Desc Main
                                                                       Document     Page 15 of 31
 Debtor 1 David G. Lee                                                                                        Case number (if known)   19-26797
               First Name                  Middle Name                      Last Name


 2.4     Chase Mortgage                             Describe the property that secures the claim:                           $0.00         Unknown          Unknown
         Creditor's Name                            Real Estate Mortgage
         Chase Records
         Center/Attn: Corresp
         Mail Code LA4 5555 700                     As of the date you file, the claim is: Check all that
                                                    apply.
         Kansas Ln                                       Contingent
         Monroe, LA 71203
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Notice Purposes
       community debt

                                 Opened
                                 4/18/06
                                 Last Active
 Date debt was incurred          12/19/14                    Last 4 digits of account number         8434


 2.5     Fay Servicing LLC                          Describe the property that secures the claim:                 $1,269,222.28        $1,256,000.00     $13,222.28
         Creditor's Name                            322 W. Sibley Street Park Ridge, IL
                                                    60068-3415 Cook County
         Attn: Bankruptcy Dept
                                                    As of the date you file, the claim is: Check all that
         PO Box 809441                              apply.
         Chicago, IL 60680                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Mortgage
       community debt

                                 Opened
                                 04/06 Last
                                 Active
 Date debt was incurred          3/23/18                     Last 4 digits of account number         3479




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-26797                    Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                                        Desc Main
                                                                       Document     Page 16 of 31
 Debtor 1 David G. Lee                                                                                        Case number (if known)        19-26797
               First Name                  Middle Name                      Last Name


 2.6     Gary Lee                                   Describe the property that secures the claim:                 $1,050,000.00             $2,500,000.00                   $0.00
         Creditor's Name                            300-302 Pine Avenue Goleta, CA
                                                    93117-3738 Santa Barbara County
         325 Northgate Drive
                                                    As of the date you file, the claim is: Check all that
         Unit A                                     apply.
         Goleta, CA 93117                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   First Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.7     Washington Mutual Bank                     Describe the property that secures the claim:                            $0.00                      $0.00               $0.00
         Creditor's Name                            Notice Purposes
         c/o Codilis and
         Associates
         15W030 North Frontage                      As of the date you file, the claim is: Check all that
                                                    apply.
         Road, #100                                      Contingent
         Willowbrook, IL 60527
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   First Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number         3479


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $2,319,222.28
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $2,319,222.28

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Bayview Financial Loan Servicing
          4425 Ponce De Leon Blvd                                                                     Last 4 digits of account number   4523
          Coral Gables, FL 33146

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.4
          Chase Mortgage
          700 Kansas Lane                                                                             Last 4 digits of account number
          Monroe, LA 71203




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
               Case 19-26797                     Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                        Desc Main
                                                                      Document     Page 17 of 31
 Debtor 1 David G. Lee                                                                     Case number (if known)          19-26797
              First Name                Middle Name                     Last Name



        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.5
        Codilis & Associates, P.C.
        15W030 North Frontage Road                                                   Last 4 digits of account number   3479
        Suite 100
        Burr Ridge, IL 60527

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.5
        Fay Servicing
        1601 Lbj Freeway                                                             Last 4 digits of account number   3479
        Farmers Branch, TX 75234

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.5
        Fay Servicing
        PO Box 814609                                                                Last 4 digits of account number   3479
        Dallas, TX 75381-4609

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.5
        Gail D. Lee
        322 W. Sibley Street                                                         Last 4 digits of account number
        Park Ridge, IL 60068

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.5
        The Judicial Sales Corporation
        One South Wacker Drive                                                       Last 4 digits of account number
        24th Floor
        Chicago, IL 60606-4650

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.5
        U.S. Bank National Association
        Trustee of CVI LCF Mtg Loan Trust I                                          Last 4 digits of account number   3479
        300 Delaware Avenue, #9
        Wilmington, DE 19801-1607




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 19-26797                 Doc 11             Filed 10/16/19 Entered 10/16/19 20:32:01                                            Desc Main
                                                                      Document     Page 18 of 31
 Fill in this information to identify your case:

 Debtor 1                     David G. Lee
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF ILLINOIS

 Case number           19-26797
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority            Nonpriority
                                                                                                                                              amount              amount
 2.1          Illinois Department of Revenue                         Last 4 digits of account number                                  $0.00               $0.00                 $0.00
              Priority Creditor's Name
              Bankruptcy Unit                                        When was the debt incurred?
              PO Box 19035
              Springfield, IL 62794-9035
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Notice Purposes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              38236                                              Best Case Bankruptcy
                  Case 19-26797                  Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                                          Desc Main
                                                                      Document     Page 19 of 31
 Debtor 1 David G. Lee                                                                                     Case number (if known)            19-26797

 2.2        Internal Revenue Service                                 Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            Centralized Insolvency Operation                         When was the debt incurred?
            PO Box 7346
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Notice Purposes


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        BMO Harris Bank                                            Last 4 digits of account number        3285                                                        $9,129.97
            Nonpriority Creditor's Name
            615 Busse Hwy                                              When was the debt incurred?
            Park Ridge, IL 60068
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Overdraft Protection Line Loan




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               Case 19-26797                     Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                                     Desc Main
                                                                      Document     Page 20 of 31
 Debtor 1 David G. Lee                                                                                    Case number (if known)         19-26797

 4.2      BMO Harris Bank                                             Last 4 digits of account number       8384                                             $9,630.58
          Nonpriority Creditor's Name
          615 Busse Hwy                                               When was the debt incurred?
          Park Ridge, IL 60068
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Overdraft Protection Line Loan


 4.3      BMO Harris Bank                                             Last 4 digits of account number       0864                                             $9,537.16
          Nonpriority Creditor's Name
          615 Busse Hwy                                               When was the debt incurred?
          Park Ridge, IL 60068
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Overdraft Protection Line Loan


 4.4      Caine & Weiner                                              Last 4 digits of account number       7518                                               $269.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?           Opened 04/14
          5805 Sepulveda Blvd
          Sherman Oaks, CA 91411
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Readyrefresh By Nestle




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-26797                     Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                                     Desc Main
                                                                      Document     Page 21 of 31
 Debtor 1 David G. Lee                                                                                    Case number (if known)         19-26797

 4.5      Capital One                                                 Last 4 digits of account number       5532                                             $5,470.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 12/13 Last Active
          Po Box 30285                                                When was the debt incurred?           8/23/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.6      Chase Card Services                                         Last 4 digits of account number       6023                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 08/99 Last Active
          Po Box 15298                                                When was the debt incurred?           6/14/17
          Wilmington, DE 19850
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card - Notice Purposes


 4.7      Chex Systems, Inc.                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7805 Hudson Road                                            When was the debt incurred?
          Suite 100
          Saint Paul, MN 55125
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Notice Purposes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-26797                     Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                                     Desc Main
                                                                      Document     Page 22 of 31
 Debtor 1 David G. Lee                                                                                    Case number (if known)         19-26797

 4.8      Equifax Information Services, LLC                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 740256                                               When was the debt incurred?
          Atlanta, GA 30374
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Notice Purposes


 4.9      Experian Information Solutions, Inc                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 9701                                                 When was the debt incurred?
          Allen, TX 75013
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Notice Purposes


 4.1
 0        Harris Trust and Savings Bank                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          111 W Monroe St                                             When was the debt incurred?
          Chicago, IL 60603
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Notice Purposes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-26797                     Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                                      Desc Main
                                                                      Document     Page 23 of 31
 Debtor 1 David G. Lee                                                                                    Case number (if known)         19-26797

 4.1
 1         Lincoln Automotive Financial Srvs                          Last 4 digits of account number       9179                                                           $0.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                 Opened 02/11 Last Active
           Po Box 542000                                              When was the debt incurred?           5/04/11
           Omaha, NE 68154
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile - Notice Purposes


 4.1
 2         TransUnion Consumer Solutions                              Last 4 digits of account number                                                                      $0.00
           Nonpriority Creditor's Name
           Consumer Dispute Center                                    When was the debt incurred?
           PO Box 2000
           Chester, PA 19022-2000
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Notice Purposes

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caine & Weiner                                                Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 55848                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Sherman Oaks, CA 91413
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caine & Weiner                                                Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 21210 Erwin Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Woodland Hills, CA 91367
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 30281                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number                  5532

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                Case 19-26797                    Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                                      Desc Main
                                                                      Document     Page 24 of 31
 Debtor 1 David G. Lee                                                                                   Case number (if known)          19-26797

 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 POB 71083
 Charlotte, NC 28272
                                                               Last 4 digits of account number                    5532

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Card Services                                           Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 15298                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Linoln Automotive Financial                                   Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Services                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box Box 542000
 Omaha, NE 68154
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    34,036.71

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    34,036.71




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                   Case 19-26797                  Doc 11             Filed 10/16/19 Entered 10/16/19 20:32:01                        Desc Main
                                                                      Document     Page 25 of 31
 Fill in this information to identify your case:

 Debtor 1                  David G. Lee
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF ILLINOIS

 Case number           19-26797
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       A & E Automotive                                                           Lease of Commerical space at 300 Pine Avenue, Goleta,
               300 Pine Avenue                                                            Ca. 93117
               Goleta, CA 93117-3738

     2.2       California Property Services                                               Property Management for 300-301 Pine Avenue, Goleta,
               1200 Price Street                                                          Ca. 93117-3738 Commercial Property of Debtor
               Pismo Beach, CA 93449

     2.3       One Way Industrial                                                         Commercial Lease of 302 Pine Avenue, Goleta, Ca. 93117
               302 Pine Avenue
               Goleta, CA 93117-3738

     2.4       Tri-County Locksmith                                                       Commercial Lease of 300 Pine Avenue, Goleta, Ca. 93117
               300 Pine Avenue
               Goleta, CA 93117-3738




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                   Case 19-26797                    Doc 11            Filed 10/16/19 Entered 10/16/19 20:32:01             Desc Main
                                                                       Document     Page 26 of 31
 Fill in this information to identify your case:

 Debtor 1                   David G. Lee
                            First Name                           Middle Name        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF ILLINOIS

 Case number           19-26797
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Gail D. Lee                                                                           Schedule D, line   2.5
                322 W. Sibley Street                                                                  Schedule E/F, line
                Park Ridge, IL 60068
                                                                                                      Schedule G
                                                                                                    Fay Servicing LLC



    3.2         Gail D. Lee                                                                           Schedule D, line
                322 W. Sibley Street                                                                  Schedule E/F, line    4.2
                Park Ridge, IL 60068
                                                                                                      Schedule G
                                                                                                    BMO Harris Bank



    3.3         Gail Lee                                                                              Schedule D, line
                322 W. Sibley Street                                                                  Schedule E/F, line    4.3
                Park Ridge, IL 60068
                                                                                                      Schedule G
                Checking Account - 4812730864
                                                                                                    BMO Harris Bank




Official Form 106H                                                              Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 19-26797             Doc 11        Filed 10/16/19 Entered 10/16/19 20:32:01                               Desc Main
                                                           Document     Page 27 of 31


Fill in this information to identify your case:

Debtor 1                      David G. Lee

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF ILLINOIS

Case number               19-26797                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Online Stock Trader                         Pharmacist
       Include part-time, seasonal, or
       self-employed work.                                                                                     Advocate Health Systems at
                                             Employer's name       Self Employed at Lee Trading                Lutheran Gene
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   322 W. Sibley Street                        1775 Dempster Street
                                                                   Park Ridge, IL 60068                        Park Ridge, IL 60068

                                             How long employed there?         2019                                      3 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $         8,380.52

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$         223.23

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $   8,603.75




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
             Case 19-26797             Doc 11         Filed 10/16/19 Entered 10/16/19 20:32:01                                   Desc Main
                                                       Document     Page 28 of 31

Debtor 1   David G. Lee                                                                          Case number (if known)    19-26797


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         8,603.75

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $        1,768.28
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $          258.12
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $            0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $            0.00
     5e.    Insurance                                                                     5e.        $              0.00     $            0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $            0.00
     5g.    Union dues                                                                    5g.        $              0.00     $            0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $            0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $        2,026.40
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        6,577.35
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      5,961.00         $               0.00
     8b. Interest and dividends                                                           8b.        $          0.00         $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          5,961.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              5,961.00 + $         6,577.35 = $          12,538.35
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $          12,538.35
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor exects to liquidate some investment holdings (which may be income for tax purposes)




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
             Case 19-26797                Doc 11          Filed 10/16/19 Entered 10/16/19 20:32:01                                    Desc Main
                                                           Document     Page 29 of 31


Fill in this information to identify your case:

Debtor 1                 David G. Lee                                                                      Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF ILLINOIS                                              MM / DD / YYYY

Case number           19-26797
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             20                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                         11,229.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            300.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            350.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
           Case 19-26797                  Doc 11          Filed 10/16/19 Entered 10/16/19 20:32:01                                      Desc Main
                                                           Document     Page 30 of 31

Debtor 1     David G. Lee                                                                              Case number (if known)      19-26797

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                              1,110.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                200.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                250.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                               600.00
8.    Childcare and children’s education costs                                                 8. $                                             4,000.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               300.00
10.   Personal care products and services                                                    10. $                                                 40.00
11.   Medical and dental expenses                                                            11. $                                              1,200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 150.00
14.   Charitable contributions and religious donations                                       14. $                                                 600.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                  575.00
      15c. Vehicle insurance                                                               15c. $                                                  400.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      21,654.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      21,654.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              12,538.35
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             21,654.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -9,115.65

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: If Debtor sells his residential real property expenses may go down - If debtor keeps residential
                          real property expenses may increase




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                   Case 19-26797                 Doc 11              Filed 10/16/19 Entered 10/16/19 20:32:01                      Desc Main
                                                                      Document     Page 31 of 31




 Fill in this information to identify your case:

 Debtor 1                    David G. Lee
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number              19-26797
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ David G. Lee                                                          X
              David G. Lee                                                              Signature of Debtor 2
              Signature of Debtor 1

              Date       October 15, 2019                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
